Ludeling, C. J.
On the twenty-fourth day of November, I860, Francis Quillen acquired by purchase a certaiu tract of land, with tbe improvements thereon, consisting in part of a saw mill, grist mill, etc., for tbe sum of $4400, payable in four equal installments, for which he gave his notes, with A. B. Quillen, his father, as security, and a mortgage and the vendor’s privilege were retained to secure tho punctual payment of the price. The purchaser died in 1863 and A. B. Quillen was appointed administrator of the succession. Tho heirs of Francis Quillen are his brothers and sisters and his father, A. B. Quillen. It appears from, the evidence in the record that arrangements were being made to compromise the debts and that A. B. Quillen was intrusted with tbe duty of effecting a settlement of the affairs of tho succession, and to that end he was empowered by a special power of attorney to cancel mortgages in favor of the heirs and to mortgage certain portions of the lands of the succession.
One of the notes given for the price was acquired by C. T. Buddecke, and be obtained a judgment against the succession and A. B. Quillen in solido for the amount, $1100, with eight per cent, interest from its maturity, in November, 1868. In November, 1869, A. B. Quillen proposed to the attorney of Buddecke to pay $600 and costs of suit in full satisfaction of the judgment. This proposition was communicated to Buddecke who instructed the attorney to accept the offer, provided the money was paid within fifteen days. Within that space of time Quillen paid the money, and the attorney, at the request of the said Quillen, agent and administrator, made a transfer of the judgment to Mrs. Quillen, the wife of said A. B. Quillen, who had an execution issued and caused to be seized and to be advertised for sale tbe land and improvements belonging to the succession. This salo was enjoined by the plaintiffs in this suit. There was judgment in *238favor of the plaintiffs, reserving to Mrs. Quillen her rights to recover the money paid by her husband in satisfaction of the judgment, as the money so used was her separate property.
The judgment appealed from is correct. The attorney who signed the transfer had no authority to sell but to compromise the debt by receiving a part thereof in full satisfaction. This is what Quillen proposed and what Buddecke accepted. And he could not alter the nature of the contract by the mere form of the receipt which he took from the attorney.
If Quillen was acting as the agent of his wife in the matter, while he was the administrator of the succession and the agent of the heirs, his conduct was obnoxious to censure.
The same person can not be the agent of two parties in the same transaction when their interests are conflicting, much less when he has a personal interest adverse to that of one of them. The law exacts of those acting in a fiduciary character the utmost good faith.
It is therefore ordered and adjudged that the judgment of the district court be affirmed, with costs of appeal.